Me. Justice Aldrey
delivered the opinion of the Court.
In order to satisfy a money judgment in a suit brought by Carlos Carle Dubois against José J. Benítez, a parcel of land was attached as belonging to the defendant, and advertised for sale at auction. The sale was stayed by a preliminary injunction issued by the court in another case brought by José J. Benítez and Sons, a cotenancy (comunidad ele bie-nes), against Carlos Carle Dubois and José J. Benitez, claiming title to the attached parcel. Subsequently the court ordered the sale of all the right, title, and interest of José J. Benitez in the said parcel, but later, on motion of defendant José J. Benitez, this order of execution was vacated, and the plaintiff took this appeal from said order. We are asked to dismiss the appeal on the ground that the order is not appealable.
The only provision in subdivision 3 of section 295 of the Code of Civil Procedure which may be invoked as authority for this appeal is that which states that an appeal may be taken from “any special order made after final judgment.”
We are of the opinion that the order appealed from is reviewable because it is a special order made after final judgment, since it prevents the creditor from enforcing his judgment against any right, title, or interest which his debtor may have in a certain parcel. It is an order which impedes the effectiveness of his judgment, and he is entitled to a decision on appeal as to whether or not the order is erroneous.
The motion to dismiss the appeal must be denied.